DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al  (KR 100322263) in view of Menges et al (EP 1595893), necessitated by Amendment.  

 Kil teaches a method for an anionic melt polymerization reaction of lauryl lactam, which includes a reaction of the monomer at the presence of a conventional catalyst, an initiator, and an end group capping agent at 240 to 256°C. 

Kil discloses that the catalyst is represented by sodium hydride (NAH) at 1.0 mol% (see Example 11). Generally, 0.5 to 1.5 mol% of an alkali metal salt is used as a catalyst and 0.5 to 2.0 mol% of an acetylated caprolactam is used as an initiator. Kil teaches that an aliphatic alcohol, an aliphatic amine, an aromatic alcohol, an aromatic amine at 0.01 to 2.5 mol% can be used as a molecular weight regulator. In particular, lauril alcohol and lauril amine are used as end-capping agents (see Examples 1 and 3).
Kil teaches conversion of lactam is above 95% (see Tables at 0098 and 06165).. 
Kil fails to teach a polymerization time as well as molecular weight(Mw) and molecular weight distribution (MWD) of the resulting polymer. 
Regarding time, Kil teaches that the anionic polymerization takes place in an extruder. Typically, such process lasts more than 30 seconds and less than 2 hours. Regarding molecular characteristics, note that Mw and MWD values primarily depend on such reaction conditions as temperature range, catalyst and activator chosen as well as the monomer conversion.
Thus,  it would have been obvious to a person of ordinary skills in the art to expect the same properties from Kil’s and Applicant’s polyamides, since they obtained at the same conditions. 
Kil fails to teach a newly added limitation citing carbon dioxide as an  activator. 
Menges discloses a melt lactam polymerization, which uses such catalyst as sodium hydride and such activator as carbon dioxide.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Thus,  it would have been obvious to a person of ordinary skills in the art to use such activator as carbon dioxide in Kil’s process, since it is a known material based on its suitability for its intended use.
2. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al (US 20130056109) in view of Kil and further view of Menges, necessitated by Amendment.
 Yajima teaches a pipe for fuel transportation produced with Polyamide 12 (see claim 12). Such article requires high chemical resistance and mechanical properties. The properties above can be achieved when the material with relatively high molecular weight and monomer conversion is used. 
However, Yajima does not teach a method of making such polymer. 
Kil teaches a method for an anionic polymerization reaction of lauryl lactam, which includes a reaction of the monomer at the presence of a conventional catalyst, an initiator, and an end group capping agent at 240 ta 260°C. Kil teaches a conversion of lactam is above 95% (see Tables at 0098 and 0105).
Menges uses carbon dioxide as a possible polymerization activator.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Thus,  it would have been obvious to a person of ordinary skills in the art to use Kil’s lactam modified with Menges in pipe production, since it is known material used for such purposes. 
Response to Arguments
3.	Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. Applicant submits that Kil does not teach carbon dioxide as an activator. In addition, Applicant submits that such activator is not applicable in Kil’s process, since it take s place in a liquid state. 

Examiner disagrees. Firstly, newly added reference (i.e. Menges) discloses that carbon dioxide can  be used as a lactam polymerization activator.
Secondly, both Kil’s and Menges’s polymerizations takes place in the melt state. 

Applicant submits that while amended claim 1 contains 0.1 to 100 parts by weight of the end-capping agent based on 100 parts by weight of the total lactam. In contrast, Kil teaches that the content of the molecular weight modifier is 0.01 to 2.5 mol%. 
However, Kil’s range covers the Applicant’s one. In particular, 2.5 mol% of the terminated agent is higher than 0.1% wt. of such reagent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765